DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 01/11/2022.
Claims 1, 8, 15 and 22 have been amended. Claims 1-28 are pending in the application.

Examiner’s Remarks
Applicant’s arguments along with the amendment have been carefully considered. The prior cited arts have been carefully reviewed. The Examiner notes that while Park discloses passing a tracking area information of the wireless device to one or more base stations, Applicant’s claims features are instead directed to paging message or paging frame (first paging message) that  causes capturing or encapsulating paging configuration information in a transmission process produced by the second network node, and directed to the first network node by use of the second network node, and the first network node transmits a third paging message based on the first paging message and the first paging configuration parameter, and the first paging configuration parameter is determined by the first network node, wherein the third paging message is used for paging the terminal device.   
After a careful review, Applicant’s arguments are found convincing and overcome the rejection.  

However, a search has been conducted an no prior art alone or in combination discloses the claimed combination of features. Therefore, claim 1 is allowed. Independent claims 8, 15, and 22 recite similar limitations and are allowed for the same reasons. Thus claims 1-28 are allowed.
Claims 1-28 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: A search has been performed and no prior has been found that, solely or in combination, that discloses paging message or paging frame, first paging message,  that  causes capturing/encapsulating paging configuration information in a transmission process produced by the second network node, and directed to the first network node by use of the second network node, and the first network node transmits a third paging message based on the first paging message and the first paging configuration parameter, and the first paging configuration parameter is determined by the first network node, wherein the third paging message is used for paging the terminal device. 
These limitations in combination with other recited limitations render claim 1 allowable. Independent claims 8, 15, and 22 recite similar limitations. Thus claims 1-28 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior art found
U.S. Patent US 9,648,583 B2 to Jin et al. discloses (see fig. 8 steps 504 to 506) receiving a paging message carrying user ID information sent by the core network control plane entity. It is noted that the paging message is inclusive of a raging range; and initiating a paging to a UE corresponding to a user ID in the paging range. The apparatus for paging a UE includes: a first sending module, a first receiving module, and a paging initiating module. However, Jin does not disclose as required paging message or paging frame (first paging message) that  causes capturing or encapsulating paging configuration information in a transmission process produced by the second network node, and directed to the first network node by use of the second network node, and the first network node transmits a third paging message based on the first paging message and the first paging configuration parameter, and the first paging configuration parameter is determined by the first network node, wherein the third paging message is used for paging the terminal device.   

Another prior art Pub. No.: US 2007/0281715 A1 to Take discloses paging control method shown in fig. 4 in operation processing for paging from a core network to a mobile communication terminal. However, Take does not disclose as required paging message or paging frame (first paging message) that  causes capturing or encapsulating paging configuration information in a transmission process produced by the second network node, and directed to the first network node by use of the second network node, and the first network node transmits a third paging message based on the first paging message and the first paging configuration parameter, and the first paging configuration parameter is determined by the first network node, wherein the third paging message is used for paging the terminal device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        5/02/2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414